           Case 1:19-cv-02307-AJN Document 36 Filed 06/08/20 Page 1 of 2



                                                                                               6/8/2020

Christopher P. Johnson                 One Manhattan West
Direct Dial: (212) 402-9416          395 9th Avenue, 50th Floor              Telephone: (212) 402-9400
cpjohnson@McKoolSmith.com            New York, NY 10001-8603                  Facsimile: (212) 402-9444


                                          May 28, 2020


VIA ECF

Hon. Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

         RE:       U.S. Bank National Association, as Trustee for GSAMP Trust 2007-HE1 v.
                   Goldman Sachs Mortgage Company, L.P. & GS Mortgage Securities Corp.
                   (Case No. 1:19-cv-02305)

                   U.S. Bank National Association, as Trustee for GSAMP Trust 2007-HE2 v.
                   Goldman Sachs Mortgage Company, L.P. & GS Mortgage Securities Corp.
                   (Case No. 1:19-cv-02307)


Dear Judge Nathan:

        We represent the plaintiff U.S. Bank National Association in its capacity as the trustee
(the “Trustee”) of the GSAMP Trust 2007-HE1 and the GSAMP Trust 2007-HE2 (the “Trusts”)
in these related actions.

        As Your Honor may recall, these actions were commenced via summonses with notice in
the Supreme Court of the State of New York, County of New York and removed to this Court by
Defendants prior to the service of complaints. The Trustee thereafter commenced Trust
Instruction Proceedings in Minnesota state court relating to both of the Trusts. On May 22,
2019, Your Honor so-ordered the parties’ stipulation directing that “the complaints in each
Action … be served by June 28, 2019 or five business days after the Minnesota District Court
enters an order resolving the TIP for each Trust, whichever is later.” (1:19-cv-02305, Dkt.
No. 14; 1:19-cv-02307, Dkt. No. 15.) On July 17, 2019, the Minnesota District Court authorized
the Trustee to prosecute the GSAMP 2007-HE1 action, but sought additional proceedings
regarding the GSAMP 2007-HE2 action. On July 25, 2019, the Trustee served its complaint in
the GSAMP 2007-HE1 action and this Court ordered that, “[w]ithin one week of the District of
Minnesota’s decision on the TIP for the GSAMP 2007-HE2 Trust, Plaintiff-Trustee shall serve
the complaint in that action on Defendants and request that the Court schedule a status
conference.” (1:19-cv-02305, Dkt. No. 20; 1:19-cv-02307, Dkt. No. 19.)


                                         McKool Smith
                                 A Professional Corporation • Attorneys
          Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
            Case 1:19-cv-02307-AJN Document 36 Filed 06/08/20 Page 2 of 2
                                                                   Hon. Alison J. Nathan, U.S.D.J.
                                                                                    May 28, 2020
                                                                                           Page 2
       We write to advise the Court that, on May 21, 2020, the Minnesota District Court for
Ramsey County issued an order resolving the GSAMP 2007-HE2 Trust TIP and authorizing the
Trustee to proceed with the GSAMP 2007-HE2 action before Your Honor.1 Accordingly, the
Trustee has today served the complaint in the GSAMP 2007-HE2 action on Defendants via ECF
and requests that Your Honor schedule a telephonic status conference in these related actions, in
accordance with Your Honor’s Emergency Individual Rules and Practices in Light of COVID-
19.2

        We hope that Your Honor, court staff, and the families of all have been, and continue to
be, safe and healthy.

                                               Respectfully submitted,

                                               /s/ Christopher P. Johnson

                                               Christopher P. Johnson

cc:      Counsel of Record (via ECF)

       An initial pre-trial conference in 19-cv-2307 is hereby scheduled
       for July 24, 2020 at 3:15 p.m. One week in advance of the
       conference the parties should provide the joint letter and
       proposed case management plan described the Court's order of
       April 15, 2019. See Dkt. No. 12. Any outstanding issues in 19-
       cv-2305 may also be addressed at that conference.
       SO ORDERED.



                 SO ORDERED.        6/8/20




                 Alison J. Nathan, U.S.D.J.




1
         That order is currently confidential pending further order of the Minnesota District Court.
2
        Your Honor had adjourned the pretrial conference in the related GSAMP 2007-HE1
action pending resolution of Defendants’ motion to dismiss, which was fully briefed as of
November 15, 2019. (1:19-cv-02305, Dkt. No. 36.) Pursuant to the stipulation that the Court so-
ordered in the GSAMP 2007-HE1 action on September 26, 2019, the parties have agreed to
exchange Rule 26 initial disclosures and have conducted “Loan Document” discovery while the
motion to dismiss remains pending, but all other discovery has been deferred until after that
motion has been resolved. (1:19-cv-02305, Dkt. No. 35).
4824-0422-7005
